Order entered October 10, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00548-CR

                           WALTER TROY LLOYD, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-1575605-U

                                         ORDER
       We GRANT the October 4, 2016 extension request of court reporter Georgina Ware and

ORDER the reporter’s record be filed no later than November 7, 2016.


                                                    /s/   LANA MYERS
                                                          JUSTICE